Filed 9/1/22 P. v. Fill CA4/2
Opinion after recalling remittitur

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 THE PEOPLE,

          Plaintiff and Respondent,                                      E076325

 v.                                                                      (Super.Ct.No. FSB040619)

 LINDA MARIE FILL,                                                       OPINION

          Defendant and Appellant.




         APPEAL from the Superior Court of San Bernardino County. Ronald M.

Christianson, Judge. Reversed and remanded with directions.

         Three Strikes Project, Stanford Law School, and Milena Blake; McConville Law

and Karen McConville for Defendant and Appellant.

         Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant Attorney

General, Julie L. Garland, Assistant Attorney General, Charles Ragland and Eric A.

Swenson, Deputy Attorneys General, for Plaintiff and Respondent.




                                                             1
          In 2003, defendant and appellant Linda Marie Fill fatally shot a mobile home park

manager multiple times in the head with a rifle because she had been evicted by the

manager. Defendant also shot another resident of the mobile home park in the face, but

the resident survived. In 2004, pursuant to a negotiated plea agreement, defendant

pleaded guilty to murder (Pen. Code,1 § 187, subd. (a)) with the personal use of a firearm

(§ 12022.5, subd. (a)). In return, the remaining charges and enhancement allegations

were dismissed, and defendant was sentenced to a stipulated term of 35 years to life in

prison.

          Less than halfway into her negotiated sentence or approximately 15 years later, in

2019, the Secretary of the California Department of Corrections and Rehabilitation

(CDCR) recommended in a letter that defendant’s sentence be recalled pursuant to former

section 1170, subdivision (d)(1) (now § 1170.03) (hereafter, former section 1170(d)(1)).

The trial court declined to exercise its discretion under former section 1170(d)(1), and

defendant appealed. On October 14, 2021, we affirmed the trial court’s ruling in an

unpublished opinion. (People v. Fill (Oct. 14, 2021, E076325) (Fill I).)

          On January 1, 2022, Assembly Bill No. 1540 (2021-2022 Reg. Sess.) (Stats. 2021,

ch. 719, § 3.1) (Assembly Bill 1540) went into effect, which changed the procedure for

recall and resentencing upon a recommendation from the CDCR. On June 6, 2022, new

appellate counsel filed a motion to recall the remittitur based on ineffective assistance of




          1   All future statutory references are to the Penal Code.

                                                  2
counsel. We granted defendant’s motion, recalled the remittitur, and directed the parties

to file supplemental letter briefs.

       In a supplemental brief, defendant argues the trial court erred when it failed to

have a hearing and declined to recall and resentence her based on the recommendation of

the CDCR because the new statutory language in section 1170.03 makes it clear the court

is required to do so. Defendant thus requests we remand the matter to allow her to be

heard and the court to give deference to the presumption favoring recall and resentencing

based on CDCR’s recommendation. The People agree the matter should be remanded but

argue the trial court will not be able to reduce defendant’s sentence without giving the

prosecution the opportunity to rescind the plea agreement because defendant stipulated to

a specific prison term. We reverse the order declining to recall the sentence and remand

for a new hearing consistent with Assembly Bill 1540 without permitting the prosecution

to withdraw from their plea agreement.

                                              I

                   FACTUAL AND PROCEDURAL BACKGROUND2

       On August 5, 2003, at about 1:19 a.m., the San Bernardino County Sheriff’s

Department received a 911 call from a resident of a mobile home park to report a

shooting that had occurred in the manager’s home. The resident indicated that she had

fled the scene after being shot in the face by defendant and ran to another residence for

help. The resident informed the responding deputies that defendant also shot and killed

       2 The factual background is taken from CDCR’s Cumulative Case Summary and
Evaluation Report.

                                             3
the manager of the complex. The manager had been shot multiple times to the head with

what appeared to be a .22-caliber sawed-off rifle. The manager had evicted defendant

and her roommate from the park the prior year due to problems they were causing during

their time living at the park. A deputy noted that he had responded to the same mobile

home park the previous year and arrested defendant for burglary and assault with a

deadly weapon.

       On September 26, 2003, an information was filed alleging defendant had

committed murder (§ 187, subd. (a); count 1), premeditated attempted murder

(§§ 664/187, subd. (a); count 2), and kidnapping (§ 207, subd. (a); count 3). The

information also alleged that in the commission of counts 1 and 2, defendant had

personally and intentionally discharged a firearm, proximately causing great bodily injury

or death (§ 12022.53, subd. (d)). As to count 1, the information further alleged a special

circumstance allegation that the manager was a witness to a crime and was intentionally

killed for preventing her testimony in a criminal proceeding (§ 190.2, subd. (a)(10)).

Finally, the information alleged that defendant had suffered three prior prison terms

(§ 667.5, subd. (b)).

       On April 1, 2004, the second day of trial, defendant entered into a negotiated plea

agreement with the People. Pursuant to the negotiated disposition, defendant pleaded

guilty to first degree murder with the personal use of a firearm. In exchange, the People

dismissed the remaining counts and enhancement allegations, and defendant was

sentenced to a stipulated term of 35 years to life in prison.



                                              4
       On April 17, 2019, the Secretary of the CDCR sent the superior court a letter

recommending that defendant’s sentence be recalled under former section 1170(d)(1) so

that it may consider whether to resentence her.

       On October 6, 2020, defendant’s retained counsel filed a brief in support of the

CDCR’s recommendation to recall defendant’s sentence. The brief explained the reasons

why the trial court should follow the CDCR’s recommendation. The brief included

approximately 150 pages of exhibits showing defendant’s postconviction conduct in

support of the CDCR’s recommendation. The exhibits included, among others, the

recommendation and evaluation reports from the CDCR, numerous letters in support,

awards and certificates of completion from various programs, medical diagnoses, relapse

prevention plans, drug test results, and letters of remorse.3

       On November 3, 2020, the trial court declined to exercise its discretion under

former section 1170(d)(1). In an ex parte minute order dated November 3, 2020, the

court explained: “In response to the April 17, 2019 recommendation of the Secretary of

the Department of Corrections and Rehabilitation under Penal Code section 1170(d) to

recall the sentence of the Defendant, the court has conducted a review of the court file

and the materials sent to the court by the Secretary. [¶] The Defendant was originally

charged with the crimes of murder (with a special circumstance allegation that the killing

was of a witness to another crime), attempted murder and kidnapping with gun use

enhancements on all counts, and faced a potential exposure of LWOP plus 25 years to life


       3   The record does not contain any response briefs from the People.

                                              5
just on the murder charge. [ ] During jury selection, the parties reached a plea agreement

wherein the Defendant pled to first degree murder with the use of a firearm and on April

4, 2004 was sentenced to 35 years to life in prison. [¶] Based upon the heinous nature

and circumstances of the crime and the fact that the parties reached a plea bargain

agreement wherein the Defendant obtained a resulting sentence significantly less severe

than the potential had there been a conviction as charged at trial, the court declines to

exercise its discretion under Penal Code section 1170(d). The original sentence imposed

on April 4, 2004 is to remain in full force and effect. [¶] A copy of this Minute Order to

be sent to the Secretary of the Department of Corrections, the District Attorney and the

Public Defender.”4

       On December 18, 2020, defendant filed a notice of appeal from the trial court’s

order declining to recall her sentence.

       On October 8, 2021, while defendant’s current appeal was pending, the governor

signed Assembly Bill 1540, which went into effect on January 1, 2022. We affirmed the

trial court’s order in an unpublished opinion on October 14, 2021, concluding the trial

court did not abuse its discretion or violate defendant’s due process rights when it

declined to recall her sentence without holding a noticed hearing. (Fill I, supra,

E076325.)




       4The minute order incorrectly states the sentencing occurred on April 4, 2004.
Defendant was sentenced on the same day she pleaded guilty on April 1, 2004.

                                              6
       On June 6, 2022, new appellate counsel filed a motion to recall the remittitur

based on ineffective assistance of counsel and attached a supporting declaration from

former counsel. On July 1, 2022, we granted defendant’s motion, recalled the remittitur,

and directed the parties to file supplemental briefs.

                                              II

                                       DISCUSSION

       Assembly Bill 1540 moved and amended the recall and resentencing provisions

set out in former section 1170(d)(1), to a new section, 1170.03. (Stats. 2021, ch. 719.)

Added section 1170.03 requires that, when recall and resentencing is initiated on the

court’s own motion or upon the recommendation of the Secretary of the CDCR, the court

“shall apply the sentencing rules of the Judicial Council and apply any changes in law

that reduce sentences or provide for judicial discretion.” (§ 1170.03, subd. (a)(2).) As

relevant here, the resentencing court may “[r]educe a defendant’s term of imprisonment

by modifying the sentence” “regardless of whether the original sentence was imposed

after a trial or plea agreement.” (§ 1170.03, subd. (a)(3)(A).) Furthermore, if a

resentencing request is from the Secretary of the CDCR, “[t]here shall be a presumption

favoring recall and resentencing of the defendant, which may only be overcome if a court

finds the defendant is an unreasonable risk of danger to public safety, as defined in

subdivision (c) of Section 1170.18.” (§ 1170.03, subd. (b)(2).)




                                              7
       In addition, significant for this appeal, section 1170.03 now obligates the

resentencing court to provide notice to the defendant of the recommendation, set a status

conference within 30 days after receipt of the recommendation, appoint counsel to

represent the defendant, and provides that a defendant has a statutory right to be present

at the recall hearing. (§ 1170.03, subds. (a)(8), (b)(1).) Furthermore, the court must

“state on the record the reasons for its decision to grant or deny recall and resentencing.”

(§ 1170.03, subd. (a)(6).)

       “The legislative history of these changes indicates that the bill was, in part,

intended to clarify the Legislature’s intent regarding former section 1170(d)(1), which it

had amended in 2018. Specifically, the Legislature sought through Assembly Bill 1540

to ‘ensure due process and equitable application in these types of resentencing cases’ and

indicate that trial courts should accept the CDCR’s resentencing recommendations. (See,

e.g., Sen. Rules Com., Off. of Sen. Floor Analyses, 3d reading analysis of Assem. Bill

No. 1540 (2021-2022 Reg. Sess.) as amended Sept. 3, 2021, p. 3 [bill clarifies

legislature’s intent to honor time, thought, and effort law enforcement agencies put into

referrals]; Sen. Com. on Public Safety, Rep. on Assem. Bill No. 1540 (2021-2022 Reg.

Sess.) as amended June 22, 2021, pp. 2-3 [bill ‘makes clarifying changes,’ including

requiring notice to defendant, appointment of counsel, a hearing, a statement of reasons

for denying or granting recall and resentencing, and a presumption favoring recall and

resentencing]; Assem. Com. on Pub. Safety, Analysis of Assem. Bill No. 1540 (2021-

2022 Reg. Sess.) as amended Apr. 22, 2021, Author’s Statement, p. 4 [‘The changes



                                              8
contained in A[ssembly] B[ill] 1540 strengthen common [procedures] to address equity

and due process concerns in how courts should handle second look sentencing

requests’].)” (People v. McMurray (2022) 76 Cal.App.5th 1035, 1040-1041

(McMurray); accord, People v. Cepeda (2021) 70 Cal.App.5th 456, 471 [Assembly Bill

1540 requires courts to apply any changes in the law once a sentence has been recalled

for resentencing.].)

       Defendant and the People agree that we should remand to allow the trial court to

hold a hearing and review the CDCR’s recommendation under the standards of section

1170.03. We also agree. “Assembly Bill 1540 was intended to ‘make clarifying

changes’ to former section 1170(d)(1), including specifying the required procedure and

guidelines when the CDCR recommends recall and resentencing.” (McMurray, supra, 76

Cal.App.5th at p. 1041.) “When a case involving such a clarifying amendment is on

appeal, the appropriate resolution is to reverse and remand the matter for further

proceedings in compliance with the amended legislation.” (Id. at p. 1039.)

       Thus, we “reverse and remand the matter, so that the trial court can consider the

CDCR’s recommendation to recall and resentence defendant under the new and clarified

procedure and guidelines of section 1170.03” (McMurray, supra, 76 Cal.App.5th at

p. 1041) without permitting the prosecution to withdraw from their plea agreement (see

Harris v. Superior Court (2016) 1 Cal.5th 984, 992-993).




                                             9
                                           III

                                     DISPOSITION

      The order declining to recall defendant’s sentence is reversed. The matter is

remanded to the superior court for the court to reconsider the Secretary of the CDCR’s

recommendation and exercise its discretion under section 1170.03 whether to recall and

resentence defendant. On remand, the court is to provide defendant with all procedural

protections afforded under section 1170.03, including among others, appointment of

counsel for defendant, notice, and a hearing on the Secretary’s recommendation.

      NOT TO BE PUBLISHED IN OFFICIAL REPORTS

                                                             RAMIREZ
                                                                                      P. J.
We concur:


MILLER
                         J.


FIELDS
                         J.




                                           10